 

Exhibit 10.16

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is dated and entered into as of
December 22, 2017, by and between FC Global Realty Incorporated, a corporation
organized under the laws of the State of Nevada (the “Company”), and Vineet P.
Bedi (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, in each case on the terms and conditions
contained herein.

 

NOW, THEREFORE, in consideration of the foregoing premises and mutual covenants
and agreements herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1.             Term of Employment. Subject to the provisions of Section 5 of
this Agreement, the Executive shall be employed by the Company for a period
commencing on the date hereof (the “Effective Date”) and ending on the third
(3rd) anniversary of the Effective Date (the “Term”). The Term shall be renewed
automatically for additional one (1) year period(s) unless terminated by either
the Company or the Executive in writing by notice to Executive or the Company
delivered no fewer than ninety (90) days prior to expiration of the
then-applicable Term.

 

2.             Position.

 

(a)           Duties. The principal duty of the Executive shall be to serve in
the position of Chief Executive Officer of the Company. In such capacity, the
Executive shall be responsible for the operation and management of the business
of the Company, subject to the direction and control of the Board of Directors
of the Company (the “Board”). All references to the “Board” in this Agreement
shall include any committee of the Board (including the Compensation Committee
of the Board) that has been or is in the future delegated the power of the Board
to oversee and manage the compensation of the Company’s officers and employees.

 

(b)           Devotion of Time to Company’s Business. The Executive shall use
his best efforts, skills and abilities to promote and protect the interests of
the Company and devote sufficient working time and energies to the business and
affairs of the Company. Notwithstanding anything to the contrary contained
herein, the Executive (i) may serve on the board(s) of additional companies or
organizations and receive compensation for such services rendered, and (ii) may
engage in charitable, civic, fraternal, academic, professional, trade
association or other activities on behalf of private companies and receive
compensation for such services rendered, provided that in each such case the
activities engaged in by the Executive do not materially interfere with his
obligations to the Company, and do not compete with the Company.

 

(c)           Directors and Officers Liability Insurance. During the Term and
thereafter, the Company, or any successor to the Company resulting from a change
in control, shall maintain a directors and officers liability insurance policy
(or policies) in a minimum amount of $5,000,000 which shall provide
comprehensive coverage to Executive.

 

(d)           Best Efforts. The Executive shall use his best efforts to carry
out and successfully complete the assignments, tasks and job activities
required, from time to time, to be performed to carry out Executive’s duties and
responsibilities during the Term. The Executive’s duties and assignments shall
be undertaken at such location(s) as may be determined from time to time by the
Company, but in no event shall Executive be required to perform his duties on a
regular basis at any location more than 25 miles from the location where
Executive regularly performs his duties for the Company immediately prior to the
Effective Date.

 





 

 

(e)           Company Rules, Policies and Regulations. The Executive shall, at
all times, conduct himself in a professional manner and adhere to the standards,
ethical obligations, rules, policies, regulations and procedures of the Company
which are presently in force or which may be established from time to time by
the Company. Executive shall take no intentional action that violates any law,
rule or regulation whatsoever while acting in his capacity as employee.

 

(f)            Indemnification. The Company shall fully indemnify and hold
Executive harmless, to the fullest extent permitted by the law, from any and all
costs, charges, liability, damages and expenses (including advancement of
reasonable attorneys’ fees) incurred or sustained in connection with any action,
suit or proceeding to which Executive may be made a party by reason of
Executive’s being or having been a Director, Officer or employee of the Company
or any of its affiliates or employee benefit plans, such indemnification to be
consistent with the Company’s terms and coverages under its insurance coverages
and subject to prior written notice of and written consent by its insurance
providers, which consent shall not be unreasonably withheld. Notwithstanding
anything herein to the contrary, in the event that such costs, charges,
liability, damages and/or expenses exceed that which is reimbursed by the
Company’s insurance providers, the Company shall indemnify Executive to the
maximum extent permitted by law. The provisions of this Section shall survive
the termination and expiration of this Agreement for any reason, including any
acts and omissions to act occurring after the termination or expiration of this
Agreement.

 

3.             Compensation and Benefits.

 

(a)           Compensation and Benefits. The Executive shall be paid a base
salary in consideration for his services at the rate of Four Hundred Thousand
Dollars ($400,000.00) per annum (the “Base Salary”), payable in accordance with
the Company’s normal payroll practices. An increase within the first year will
be considered by the Board based on the achievement of the first six months of
the business plan or the closing of certain funding requirements or of a
significant further investment in the company. Further increases in Base Salary
during the Term shall be determined from time to time in the sole discretion of
the Board based upon such criteria as they deem relevant, or based on no
particular criteria whatsoever.

 

(b) Initial Annual Cash Incentive Plan. The Executive shall be entitled to
receive an annual incentive bonus equal to a minimum of Fifty Percent (50%) of
Base Salary, based upon achieving targets set by the Board for each year, as
follows:

 

●25% based on investments, transactions, financings and Joint Venture
relationship targets;

 

●25% based on operating metrics and shareholder return targets; and

 

●50% subjective as determined by the board.

 

The targets are to be set by the Board within Ninety (90) days of receipt and
acceptance by the Board of a final Business Plan for the year from the
Executive.

 

The Board may, in its discretion, pay these bonuses, in whole or in part, in
cash or in equity of the Company (either in the form of the Company’s common
stock, the Company’s preferred stock or the Company’s restricted stock) based on
the Company’s financial position and cash position at the time of the approval
of the bonus(es).

 





 

 

(c)           Initial Stock Options. The Company shall grant to Executive
options to purchase up to Seven Hundred Fifty Thousand (750,000) shares of the
Company’s common stock as follows: One Hundred Thousand (100,000) options upon
the Executive’s execution of this Agreement at or around the share price as of
the date of execution of this Agreement as reasonably determined by the
Company’s Board, such options to vest as follows: Twenty-Five Percent (25%) at
the end of the first year of this Agreement, Twenty-Five Percent (25%) at the
end of the second year of this Agreement, and Fifty Percent (50%) at the end of
the third year of this Agreement, and in accordance with the provisions of the
Company’s employee stock option plan(s). The remaining Six Hundred Fifty
Thousand (650,000) shares shall be granted upon approval by the Company’s
shareholders of an expansion of the 2005 Employee Stock Option Plan at or around
the per share price at close of business on the date of the grant. In the event
such stock price exceeds the exercise price of the original grant as of the date
of execution of this agreement, the number of shares subject to stock options
shall be increased by multiplying by a fraction, (i) the numerator of which
shall be the closing price per share on the date of grant of the subsequent
options, (ii) the denominator of which shall be the exercise price of the
original option grant as of the date of execution of this agreement. In the
event the Executive is terminated other than for Cause by the Company, resigns
for Good Reason, or the Company undergoes a Change of Control, Executive shall
be entitled to receive the remaining options of the Initial Stock Options at the
time of termination or resignation, or as soon thereafter as is practical; and
shall vest in all Initial Stock Options as of the date of termination or
resignation, or the date of issuance, whichever is later.

 

(d)           Long Term Incentive Plan. Within Ninety (90) days of receipt and
acceptance by the Board of the initial Business Plan prepared by the Executive
in consultation with the Company’s Officers and Directors, the Board will
establish a revised Long Term Incentive Plan (“LTIP”) for the Company’s Officers
and Directors. In the case of the Executive, the Plan shall provide for an
incentive bonus equal to a minimum of Fifty Percent (50%) of the Executive’s
Base Salary on an annual basis. Specific provisions shall be finalized upon the
establishment of formation of LTIP policy and shall include grants of restricted
common stock in the Company and/or options to purchase the Company common stock.

 

(e)           Withholding. All salaries, bonuses and other benefits payable to
the Executive shall be subject to payroll, withholding and other taxes or
deductions as may be required by law.

 

(f)            Purchases by Executive of Company common stock. The Executive may
elect to purchase the common stock of the Company in the open trading market;
however, Executive acknowledges and agrees that any such purchases are and shall
be subject to the Company’s Trading Policy, as now established and as may be
hereafter revised, and to compliance with applicable Federal and state laws
concerning such purchases.

 

4.             Employee Benefits; Business Expenses.

 

(a)           Employee Benefits. During the Term, the Executive and his
dependents shall be entitled to participate in the Company’s healthcare plans,
welfare benefit plans, life insurance plans or policies, fringe benefit plans
and any qualified or non-qualified retirement plans as in effect from time to
time (collectively, the “Employee Benefits”), on the same basis as those
benefits are made available to the other senior executives of the Company, in
accordance with the Company policy as in effect from time to time and in
accordance with the terms of the applicable plan documents (if any).

 





 

 

(b)           Perquisites. During the Term, the Executive shall be entitled to
receive such perquisites as are or have previously been made available to other
senior executives of the Company in accordance with Company policies as in
effect from time to time.

 

(c)           Expenses. The Executive shall be entitled to reimbursement for
reasonable and necessary business expenses incurred by him in the performance of
his duties and responsibilities hereunder, such expenses to be documented and
reimbursed in accordance with the Company’s reimbursement and expenses policies
as in effect from time to time.

 

(d)           Vacation. The Executive shall be entitled to four (4) weeks paid
vacation per annum.

 

5.             Termination.

 

(a)           Definitions. For purposes of this Agreement:

 

(i)            “Cause” shall mean (A) the Executive’s gross negligence and/or
willful misconduct (as such terms are generally understood and applied to the
performance of an executive) in the performance of his material duties with
respect to the Company as determined, in each case, by a court of competent
jurisdiction not subject to further appeal or a final arbitration award, as
provided hereunder, (B) the conviction by the Executive of a crime constituting
a felony or (C) the Executive shall have committed any material act of
malfeasance, disloyalty, dishonesty or breach of fiduciary duty against the
Company, for which the Executive shall have a ten (10) day cure period following
notice thereof from the Company (except for a conviction pursuant to subsection
(B), for which there shall be no cure period).

 

(ii)            “Change of Control” means the occurrence of any one or more of
the following events (it being agreed that, with respect to paragraphs (A) and
(C) of this definition below, a “Change of Control” shall not be deemed to have
occurred if the applicable third party acquiring party is an “affiliate” of the
Company within the meaning of Rule 405 promulgated under the Securities Act of
1933, as amended):

 

(A)          An acquisition (whether directly from the Company or otherwise) of
any voting securities of the Company (the “Voting Securities”) by any “Person”
(as the term person is used for purposes of Section 13(d) or 14(d) of the
Securities and Exchange Act of 1934, as amended (the “1934 Act”)), immediately
after which such Person has “Beneficial Ownership” (within the meaning of Rule
13d-3 promulgated under the 1934 Act) of forty percent (40%) or more of the
combined voting power of the Company’s then outstanding Voting Securities; or

 

(B)           The individuals who, as of the consummation of any transaction or
series of related transactions described in paragraphs (A) and (C) of this
definition, are members of the Board cease, by reason of transactions, to
constitute at least fifty-one percent (51%) of the members of the Board; or

 

(C)           The consummation, in one or a series of related transactions, of:

 

(I)       A merger, consolidation or reorganization involving the Company, where
either or both of the events described in clauses (A) or (B) above would be the
result; or

 





 

 

(II)       The sale or other disposition of all or substantially all of the
assets of the Company to any Person (other than a transfer to a subsidiary of
the Company).

 

(iii)           “Date of Termination” shall mean the date ninety (90) days after
the Notice of Termination is given to the respective party; provided, however,
that with respect to a termination for Cause by the Company, the Date of
Termination shall not occur prior to the expiration of any applicable cure
period.

 

(iv)          “Disability” shall mean the Executive has become physically or
mentally incapacitated and is therefore unable for a period of four (4)
consecutive months to perform any of the material elements of his duties
hereunder. Any question as to whether the Executive has a Disability as to which
he (or his legal representative) and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to the Executive (or his legal representative) and the Company. If the Executive
(or his legal representative) and the Company cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing.
The determination of whether the Executive has a Disability, as made in writing
to the Company and the Executive by such physician(s), shall be final and
conclusive for all purposes of this Agreement.

 

(v)           “Good Reason” shall mean (A) a breach by the Company of any of its
material obligations or covenants or change to any of the material terms set
forth in this Agreement, (B) a material reduction of the duties,
responsibilities or title of the Executive, (C) the assignment to the Executive
of any duties or responsibilities that are inconsistent, in any significant
respect, with his position, for which the Company shall have a ten (10) day cure
period following notice thereof from Executive to the Company, (D) an
abandonment of, or fundamental change in, the primary business or primary
products of the Company, (E) a Change of Control, but only if the Executive’s
termination occurs within twelve (12) months after the occurrence of such Change
of Control.

 

(vi)          “Notice of Termination” shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of employment under the provision so indicated, and shall
be communicated, in writing, to the other party hereto in accordance with the
provisions of Section 6(g) hereof.

 

(vii)         “Annual Compensation” shall mean the sum of (A) the Executive’s
annual Base Salary then in effect, (B) the Initial Annual Cash Incentive Plan
earned by the executive for the prior fiscal year and, (C) the value of any
annual equity awards made to the Executive under the Long Term Incentive Plan
during the prior fiscal year (excluding the Initial Stock Options). For points
(B) and (C) in the prior sentence, the minimum target bonus as stated above in
Section 3(b) and 3(d), respectively, shall be substituted for any fiscal year
not yet completed if less than one fiscal year has been completed.

 

(b)           By the Company for Cause or by the Executive Without Good Reason.

 

(i)            The Term and the Executive’s employment hereunder may be
terminated by the Company for Cause, immediately upon the delivery of a Notice
of Termination by the Company to the Executive (except where the Executive is
entitled to a cure period hereunder, in which case such Date of Termination
shall be upon the expiration of such cure period if such matter constituting
Cause is not cured) and shall terminate automatically upon the Executive’s
resignation (other than for Good Reason or due to the Executive’s death or
Disability).

 





 

 

(ii)            If the Executive’s employment is terminated by the Company for
Cause, or if the Executive resigns other than for Good Reason, the Executive
shall be entitled to receive:

 

(A)         any earned but unpaid Base Salary and/or accrued but unused
vacation, and all vested equity;

 

(B)          reimbursement for any unreimbursed business expenses incurred by
the Executive in accordance with the Company’s policy prior to the Date of
Termination (with such reimbursements to be paid promptly after the Executive
provides the Company with the necessary documentation of such expenses to the
extent required by such policy but in no event later than the end of the second
calendar month following the year in which the Date of Termination occurred);
and

 

(C)          such Employee Benefits, if any, as to which he may be entitled upon
termination of employment under the terms of the plan documents and applicable
law (including under the applicable provisions of Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended).

 

Following the Executive’s termination of employment by the Company for Cause or
if he resigns other than for Good Reason, except as set forth above or as
required by applicable law, the Executive shall have no further rights to any
compensation or any other benefits or perquisites under this Agreement and all
unvested option or restricted stock grant awards shall immediately be cancelled
without the need for any action by the Company.

 

(c)           By the Company Other Than for Cause or by the Executive for Good
Reason.

 

(i)            The Term and the Executive’s employment hereunder may be
terminated by the Company other than for Cause, immediately upon the delivery of
a Notice of Termination by the Company to the Executive and shall terminate
automatically and immediately upon the Executive’s resignation for Good Reason
at the end of any applicable cure period if the circumstances giving rise to
Good Reason are not cured.

 

(ii)           If the Executive’s employment is terminated by the Company other
than for Cause, or if the Executive resigns for Good Reason or because the
Company elects not to renew the term of the employment agreement then, in
addition to any accrued amounts the Executive shall receive and the Company
shall pay to Executive on the Date of Termination:

 

(A)         any earned but unpaid Base Salary, any accrued but unpaid Initial
Annual Cash Incentive Plan bonus for the fiscal year in which the Date of
Termination occurs (if such bonus has not been paid as of the Date of
Termination), plus an additional Twelve (12) months of the Executive’s Base
Salary (other than the case of a Change of Control, in which case the payment
shall be an additional Eighteen (18) months of Annual Compensation), together in
a lump sum payment;

 

(B)          payment of the full health insurance costs for the Executive and
his family under a Company-provided group health plan or otherwise for Twelve
(12) months following termination by the Company other than for Cause or
resignation by Executive for Good Reason (other than the case of a Change of
Control, in which case the payment shall be an additional Eighteen (18) months),
provided that any such payment which constitutes deferred compensation under
Section 409A shall be made annually within thirty (30) days after the end of the
calendar year in which the health insurance costs were incurred;

 





 

 

(C)          In the event of (i) termination by the Company other than for
Cause, (ii) resignation by Executive for Good Reason, or (iii) Change of
Control, in addition to the severance payments described above, the Executive
shall receive immediate vesting of any then-unvested stock options, restricted
stock grants or any and all other equity awards;

 

(D)          reimbursement for any vacation days accrued but unused through the
Date of Termination;

 

(E)           reimbursement for any business expenses incurred by the Executive
in accordance with the Company’s policy prior to the Date of Termination but not
yet reimbursed by the Company. Such reimbursements are to be paid promptly after
the Executive provides the Company with the necessary documentation of such
expenses to the extent required by such policy but in no event later than the
end of the second calendar month following the year in which the Date of
Termination occurred); and

 

(F)           such other Employee Benefits, if any, as to which he may be
entitled upon termination of employment hereunder.

 

Following the Executive’s termination of employment by the Company other than
for Cause or if he resigns for Good Reason, except as set forth above or as
required by applicable law, the Executive shall have no further rights to any
compensation or any other benefits under this Agreement. Notwithstanding the
foregoing, in order to be eligible for any of the severance payments and
benefits under this Section 5(c), the Executive must execute and deliver to the
Company a general release in a form reasonably satisfactory to the Board. If the
payments to be made under this Section 5(c) are otherwise subject to Section
409A, they shall be made, or commence to be made, on the first pay period
following the date that is thirty (30) days after the Executive’s employment
terminates. If the payments are not otherwise subject to Section 409A, they
shall be made, or commence to be made, on the first business day after the
release becomes effective. The initial payment shall include any unpaid amounts
from the date the Executive’s employment terminated, subject to the Executive’s
executing and delivering the release on the terms as set forth above.

 

(d)           Death or Disability. The Executive’s employment hereunder shall
terminate upon the Executive’s death and may be terminated by the Company,
within ten (10) days after the delivery of a Notice of Termination by the
Company to the Executive (or his legal representative) in the event of the
Executive’s Disability. Upon termination of the Executive’s employment hereunder
for either Disability or death, the Executive shall be entitled to receive the
same payments and other items as set forth in clause (ii) of Section 5(b)
hereof, except that Executive (in case of Disability) or the estate (in the
event of death) shall have the right to exercise any unexercised and vested
options for a period of 90 days, and, in addition, to receive payment for
accrued but unpaid vacation time, if any. Following the Executive’s termination
of employment due to death or Disability, except as set forth herein or as
required by applicable law, the Executive (nor his estate) shall have no further
rights to any compensation or any other benefits under this Agreement.

 





 

 

(e)           Payment of Amounts Owed upon Termination of Employment. Unless
otherwise provided herein, any amounts payable to the Executive for earned but
unpaid Base Salary through the Date of Termination shall be paid within ten (10)
business days after the Date of Termination.

 

6.             Miscellaneous.

 

(a)           Governing Law. This Agreement shall be construed and governed
under and by the laws of the State of New York, without regard to the conflicts
of laws principles thereof.

 

(b)           Arbitration of Claims. In the event of any dispute, claim,
question or disagreement arising from or relating to this Agreement or the
breach thereof (and except for cases in which the Company is entitled to
injunctive or other equitable relief as described in Section 9 hereof), the
Company and Executive agree to settle the dispute, claim, question or
disagreement by arbitration before a single arbitrator in the City of New York,
New York, selected by, and such arbitration to be administered by, the American
Arbitration Association (“AAA”) in accordance with its Commercial Arbitration
Rules, and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction thereof. Each of the Company and Executive hereby
agrees and acknowledges that all disputes between or among them are subject to
the alternative dispute resolution procedures of this Section 6(b). Each of the
Company and Executive agrees that any aspect of alternative dispute resolution
not specifically covered in this Agreement shall be covered, without limitation,
by the applicable AAA rules and procedures. Each of the Company and Executive
further agree that any determination by the arbitrator regarding any dispute,
claim, question or disagreement arising from or relating to this Agreement shall
be final and binding upon the parties hereto and shall not be subject to further
appeal. Each of the Company and Executive shall bear its own costs and expenses
and an equal share of the arbitrator’s fees and administrative fees of
arbitration; provided, however, that upon receipt of the determination by the
arbitrator the prevailing party shall have all reasonable out-of-pocket fees and
expenses reimbursed promptly (in all events within 10 calendar days following
delivery to both parties of the arbitrator’s decision) by the non-prevailing
party in any such dispute.

 

(c)           Entire Agreement; Amendments. This Agreement sets forth the entire
understanding of the parties concerning the subject matter of this Agreement and
incorporates all prior negotiations and understandings. There are no covenants,
promises, agreements, conditions or understandings, either oral or written,
between them relating to the subject matter of this Agreement other than those
set forth herein. The publication, amendment, supplementation or replacement of
an employee handbook by the Company shall not be deemed to alter, amend or
modify the terms and conditions of this Agreement. No alteration, amendment,
change or addition to this Agreement shall be binding upon any party unless in
writing and signed by the party to be charged. No purported waiver by any party
of any default by another party of any term or provision contained herein shall
be deemed to be a waiver of such term or provision unless the waiver is in
writing and signed by the waiving party. No such waiver shall in any event be
deemed a waiver of any subsequent default under the same or any other term or
provision contained herein. This Agreement may not be altered, modified, or
amended except by written instrument signed by the parties hereto.

 

(d)           No Waiver. No waiver of any of the provisions of this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
or be construed as a further, continuing or subsequent waiver of any such
provision or as a waiver of any other provision of this Agreement. No failure to
exercise and no delay in exercising any right, remedy or power hereunder will
preclude any other or further exercise of any other right, remedy or power
provided herein or by law or in equity.

 





 

 

(e)            Severability. If any term or provisions of this Agreement, or the
application thereof to any person or circumstance, shall be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances, other than those as to which it is
held invalid, shall both be unaffected thereby and each term or provision of
this Agreement shall be valid and be enforced to the fullest extent permitted by
law.

 

(f)             Assignment. This Agreement, and the Executive’s rights and
duties hereunder, shall not be assignable or delegable by the Executive;
provided, however, that if the Executive shall die, all amounts then payable to
the Executive hereunder shall be paid in accordance with the terms of this
Agreement to the Executive’s devisee, legatee or other designee or, if there be
no such devisee, legatee or designee, to his estate. Upon such assignment, the
rights and obligations of the Company hereunder shall become the rights and
obligations of such affiliate or successor person or entity.

 

(g)           Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or internationally
recognized courier service addressed to the respective addresses set forth below
in this Agreement, or via facsimile or email transmission to the number or email
address set forth below, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

 

If to the Company:

 

Board of Directors

PhotoMedex, Inc.

2300 Computer Drive, Building G

Willow Grove, PA 19090

Attention: Chairman, Board of Directors

 

If to the Executive:

 

Vineet P. Bedi

__________________________

__________________________

__________________________

 

(h)           Prior Agreements. This Agreement supersedes all prior agreements
and understandings (including verbal agreements) between the Executive and the
Company regarding the terms and conditions of the Executive’s employment with
the Company.

 

(i)            Cooperation. The Executive shall provide his reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during the Executive’s
employment hereunder, but only to the extent the Company requests such
cooperation with reasonable advance notice to the Executive and in respect of
such periods of time as shall not unreasonably interfere with the Executive’s
ability to perform his duties with any subsequent employer; provided, however,
the Company shall pay any reasonable travel, lodging and related expenses that
the Executive may incur in connection with providing all such cooperation, to
the extent approved by the Company prior to incurring such expenses.

 





 

 

(j)            Execution and Counterparts. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
the parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

 

(k)           Section 409A.

 

(i)            The parties intend that the payments and benefits provided for in
this Agreement either be exempt from Section 409A, or be provided in a manner
that complies with Section 409A and any ambiguity herein shall be interpreted so
as to be consistent with the intent of this paragraph. In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on the Executive by Section 409A or damages for failing to comply
with Section 409A. Notwithstanding anything contained herein to the contrary,
all payments and benefits which are payable upon a termination of employment
hereunder shall be paid or provided only upon those terminations of employment
that constitute a “separation from service” from the Company within the meaning
of Section 409A (determined after applying the presumptions set forth in Treas.
Reg. Section 1.409A-1(h)(1)). Further, if the Executive is a “specified
employee” as such term is defined under Section 409A at the time of a
termination of employment and the deferral of the commencement of any payments
or benefits otherwise payable hereunder as a result of such termination of
employment is necessary in order to prevent any accelerated recognition of
income or additional tax under Section 409A, then the Company will defer the
commencement of the payment of any such payments or benefits hereunder (without
any reduction in payments or benefits ultimately paid or provided to the
Executive) until the date that is at least six (6) months following the
Executive’s termination of employment with the Company (or the earliest date
permitted under Section 409A, e.g., immediately upon the Executive’s death),
whereupon the Company will promptly pay the Executive a lump-sum amount equal to
the cumulative amounts that would have otherwise been previously paid to the
Executive under this Agreement during the period in which such payments or
benefits were deferred. Thereafter, payments will resume in accordance with this
Agreement.

 

(ii)           Notwithstanding anything to the contrary in this Agreement,
in-kind benefits and reimbursements provided hereunder during any calendar year
shall not affect in-kind benefits or reimbursements to be provided in any other
calendar year, other than an arrangement providing for the reimbursement of
medical expenses referred to in Section 105(b) of the Code, and are not subject
to liquidation or exchange for another benefit. Notwithstanding anything to the
contrary in this Agreement, reimbursement requests must be timely submitted by
the Executive and, if timely submitted, reimbursement payments shall be promptly
made to the Executive following such submission, but in no event later than
December 31st of the calendar year following the calendar year in which the
expense was incurred. In no event shall the Executive be entitled to any
reimbursement payments after December 31st of the calendar year following the
calendar year in which the expense was incurred. This paragraph shall only apply
to in-kind benefits and reimbursements that would result in taxable compensation
income to the Executive.

 

(iii)          Additionally, in the event that following the date hereof the
Company or the Executive reasonably determines that any compensation or benefits
payable under this Agreement may be subject to Section 409A, the Company and the
Executive shall work together to adopt such amendments to this Agreement or
adopt other policies or procedures (including amendments, policies and
procedures with retroactive effect), or take any other commercially reasonable
actions necessary or appropriate to (x) exempt the compensation and benefits
payable under this Agreement from Section 409A and/or preserve the intended tax
treatment of the compensation and benefits provided with respect to this
Agreement or (y) comply with the requirements of Section 409A.

 

[Signature Page Follows]

 



 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

  FC GLOBAL REALTY INCORPORATED        By: /s/ Suneet Singal       Name: Suneet
Singal
Title: CEO         EXECUTIVE:       /s/ Vineet Bedi     Vineet Bedi

 

